SULLIVAN, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Economow was tried and convicted for the violation of Sec. 262 of the sanitary code of Cleveland under an affidavit charging its violation by the adulteration of food. The ordinance provides that food shall be deemed adulterated when an inferior substance has been substituted in whole or in part for the article. The evidence disclosed that 25 ounces of chicory was put into every 100 pounds of coffee by the accused. After the conviction error was prosecuted to the Court of Appeals. In reversing the judgment of the lower court, this court held:
1. In order to convict for a violation of the ordinance it is necessary to offer competent evidence that the proportion of chicory was an adulteration deleterious and of an inferior substance which, by the compounding and the ■ use thereof would reduce the purity of said coffee. As there was no evidence to show that the( chicory adulterated the coffee, the conviction was manifestly against the weight of the evidence and contrary to law.